The facts are not in dispute. Caldwell had been shot in the leg many years before, and the leaden pellets were still embedded near the bone. He had worked steadily until the accidental injury. The pain following the injury (and there is no question under the evidence that he was injured by the drill) caused him to cease work. The reasonable inference from these undisputed facts is that the injury aggravated the gunshot wound, and caused him to lose time from his work, and therefore he is entitled to compensation. As stated in the opinion Caldwell is entitled to reasonable inferences in his favor from undisputed facts. That the old gunshot wound contributed to the loss of time from labor, is not sufficient *Page 18 
to bar all compensation under the Workmen's Compensation Act.